UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 March 12, 2013 Commission File Number: 1-31253 PENGROWTH ENERGY CORPORATION 2100, 222 – 3rd Avenue S.W. Calgary, Alberta T2P 0B4 Canada (address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): DOCUMENTS FILED AS PART OF THIS FORM 6-K See the Exhibit Index to this Form 6-K. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PENGROWTH ENERGY CORPORATION Date: March 12, 2013 By: /s/ Christopher G. Webster Name: Christopher G. Webster Title: Chief Financial Officer FORM 6-K EXHIBIT INDEX Exhibit No. PENGROWTH ENERGY CORPORATION ANNOUNCES CDN$0.04 CASH DIVIDEND PAYABLE APRIL 15, 2013
